 1                             UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                              Case No.: 2:18-cr-00148-JCM-NJK
 5                          Plaintiff,                                    ORDER
 6   v.                                                               (Docket No. 59)
 7   LUIS MARTIN-GUIDEL,
 8                          Defendant.
 9         Pending before the Court is the United States’ motion to seal its exhibits to its response to
10 Defendant’s motion to see an orthodontist. Docket No. 59. The United States submits that the
11 exhibits contain Defendant’s personal identifying information and sensitive medical information.
12 Id. at 2.
13         Accordingly, the Court GRANTS the United States’ motion. Docket No. 59. The exhibits
14 at Docket Nos. 53 and 54 shall remain under seal.
15         IT IS SO ORDERED.
16         DATED: May 15, 2019.
17
18
19                                               NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                    1
